DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

          DAURIANNE GORDON-BROWN o/b/o B.B., a child,
                         Appellant,

                                     v.

                         EVA N. ARMSTRONG,
                              Appellee.

                               No. 4D20-1946

                           [August 25, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael G. Kaplan, Judge; L.T. Case No. DVCE20-
004002.

   Daurianne Gordon-Brown, Hollywood, pro se.

   No appearance for appellee.

PER CURIAM.

   Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150, 1152 (Fla. 1979) (“Without a record of the trial proceedings, the
appellate court can not properly resolve the underlying factual issues so
as to conclude that the trial court’s judgment is not supported by the
evidence or by an alternative theory [and] [w]ithout knowing the factual
context, neither can an appellate court reasonably conclude that the trial
judge so misconceived the law as to require reversal.”).

CIKLIN, GERBER and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.